Exhibit 99.1 Media Contact Jess Page QLogic Corporation jess.page@qlogic.com 949-542-1455 Investor Contact Doug Naylor QLogic Corporation doug.naylor@qlogic.com 949-542-1330 QLOGIC ANNOUNCES APPROVAL OF A $ ALISO VIEJO, Calif., Nov. 17, 2015—QLogic Corp. (Nasdaq:QLGC), a leading supplier of high performance network infrastructure solutions, today announced that its board of directors has authorized a program to repurchase up to $125 million of the company’s outstanding common stock over a period of up to two years from the initial purchase under the new program. Follow QLogic @ twitter.com/qlogic QLogic – the Ultimate in PerformanceQLogic (Nasdaq:QLGC) is a global leader and technology innovator in high performance server and storage networking connectivity products. Leading OEMs and channel partners worldwide rely on QLogic for their server and storage networking solutions. For more information, visit www.qlogic.com.
